EXHIBIT 10.12



GUARANTEE OF SECURITIES

by

Federated Department Stores, Inc.,

a Delaware corporation,

relating to the

Indenture

between
Federated Retail Holdings, Inc.
(f/k/a The May Department Stores Company)

and

Citibank, N.A.,
Trustee

Dated as of January 15, 1991

(the "Indenture")

For good and valuable consideration, receipt of which is hereby acknowledged,
and intending to be legally bound hereby, Federated Department Stores, Inc., a
Delaware corporation ("Federated" or the "Guarantor"), hereby, under the terms
of this guarantee (the "Guarantee"), unconditionally guarantees to each Holder
(as defined in the Indenture) of a Security of any series (as defined in the
Indenture), authenticated and delivered by the Trustee (as defined in the
Indenture), the due and punctual payment of the principal of, sinking fund
payment, if any, premium, if any, and interest on, and any Redemption Price (as
defined in the Indenture) with respect to such Security, when and as the same
shall become due and payable, whether at maturity, upon acceleration or
redemption or otherwise, in accordance with the terms of such Security and of
the Indenture.

The Guarantor agrees to determine, at least one Business Day (as defined in the
Indenture) prior to the date upon which a payment of principal of, sinking fund
payment, if any, premium, if any, and interest on such Security, and any
Redemption Price with respect to such Security, is due and payable, whether
Federated Retail Holdings, Inc., a New York corporation ("Federated Holdings"),
has available the funds to make such payment as the same shall become due and
payable. In case of the failure of Federated Holdings to punctually pay any such
principal of, sinking fund payment, if any, premium, if any, and interest on, or
any Redemption Price with respect to, such Security, the Guarantor hereby agrees
to cause any such payment to be made punctually when and as the same shall
become due and payable, whether at maturity, upon acceleration or redemption, or
otherwise, and as if such payment were made by Federated Holdings.

The Guarantor hereby agrees that its obligations hereunder shall be as principal
and not merely as surety, and shall be unconditional, irrevocable and absolute,
irrespective of, and shall be unaffected by, any invalidity, irregularity or
unenforceability of such Security or such Indenture, any failure to enforce the
provisions of such Security or such Indenture, or any waiver, modification,
consent or indulgence granted to Federated Holdings with respect thereto (unless
the same shall also be provided to the Guarantor), by the Holder of such
Security or the Trustee with respect to any provisions thereof, the recovery of
any judgment against Federated Holdings or any action to enforce the same, or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a surety or of a guarantor. The Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of merger, insolvency or bankruptcy of Federated Holdings, any right to
require a proceeding first against Federated Holdings, protest or notice with
respect to any such Security or the indebtedness evidenced thereby, and all
demands whatsoever and covenants that this Guarantee will not be discharged
except by payment in full of the principal of, premium, if any, and interest on,
and any Redemption Price with respect to, the Securities and the complete
performance of the obligations contained in such Security and in this Guarantee.

The Guarantor shall be subrogated to all rights of the Holder of any Security
against Federated Holdings in respect of all amounts paid to such Holder by the
Guarantor pursuant to the provisions of this Guarantee; provided, however, that
the Guarantor shall not, without the consent of the Holders of all of the
Securities then outstanding, be entitled to enforce or to receive any payments
arising out of or based upon such right of subrogation until the principal of,
premium, if any and interest on, and any Redemption Price with respect to all
Securities shall have been paid in full or payment thereof shall have been
provided for in accordance with said Indenture.

Notwithstanding anything to the contrary contained herein, if following any
payment of principal or interest by Federated Holdings on the Securities to the
Holders of the Securities it is determined by a final decision of a court of
competent jurisdiction that such payment shall be avoided by a trustee in
bankruptcy (including any debtor-in-possession) as a preference under 11 U.S.C.
Section 547 and such payment is paid by such Holder to such trustee in
bankruptcy, then and to the extent of such repayment, the obligations of the
Guarantor hereunder shall remain in full force and effect.

This Guarantee shall not be valid or become obligatory for any purpose with
respect to a Security unless and until the certificate of authentication on such
Security shall have been signed by the Trustee.

This Guarantee is intended for the benefit of the Trustee and each of the
Holders of Securities and shall be enforceable by such Trustee and such Holders.

This Guarantee shall be governed by the laws of the State of New York.

IN WITNESS WHEREOF, Federated has caused this Guarantee to be signed on its
corporate name by two of its officers duly authorized and has caused its
corporate seal to be affixed hereunto or imprinted or otherwise reproduced
hereon.



Date: August 30, 2005

By: /s/ Dennis J. Broderick

 

Name: Dennis J. Broderick

Title: Senior Vice President, General Counsel and Secretary

       

Date: August 30, 2005

By: /s/ Joel A. Belsky

 

Name: Joel A. Belsky

Title: Vice President and Controller